DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and10 are objected to because of the following informalities:
In claim 1 line 20 and claim 10 line 18 line recites “signal is meets” which is grammatically incorrect and must be corrected to read “signal meets preset criteria”. Similar problem exists in claim 10.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10 line 5 recites “a control device”, if it refers to “a control device” in claim 1 line 2, it should be changed to read “the control device”.
In claim 10 line 5 recites “the communication of signals” which lacks antecedent basis.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 1,1050,459 Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art can easily derive the instant application claimed limitations from the issued patent. The motivation of doing this is to prolong the patent term. See below the comparison of instant application and issued patent limitations.
Regarding claim 1, instant application discloses a system comprising: a control network device, comprising one or more circuits, for use in a communication network, wherein the control network device is configured for communication of signals via a plurality of wired connections, with a plurality of end-user devices downstream of the control network device within the communication network: wherein the one or more circuits are configured to: send a downlink communication signal to an end-user device concurrently via at least a first wired connection and a second wired connection, wherein the end-user device is not directly connected to the second wired connection; and manage the communication of signals, wherein the managing comprises configuring the downlink communication signal to generate a total received signal at the end-user device, and wherein: the total received signal corresponds to combining of a first received signal and a second received signal, wherein: the first received signal corresponds to communication of the downlink communication signal via the first wired connection, and the second received signal corresponds to effects of communication of the downlink communication signal, via the second wired connection, at the end-user device; and power of the total received signal is meets preset criteria relative to power of the first received signal. 
Regarding claim 1, US Patent. 1,105,0459, claim 1 discloses a system, comprising: a digital subscriber line access multiplexer comprising one or more circuits configured for communication of signals with a plurality of customer devices, at one or more customer premises, via customer lines; wherein the one or more circuits are configured to: send a downlink communication signal to a customer device concurrently via a direct customer line connected to the customer device and at least one other customer line connected to another customer device; and manage the communication of signals, wherein the managing comprising configuring the downlink communication signal to generate a total received signal at the customer device, and wherein: the total received signal corresponds to a combining of a first received signal, corresponding to communication of the downlink communication signal via the direct customer line, and a second received signal, corresponding to crosstalk effects, at the customer device, of communication of the downlink communication signal via the at least one other customer line; and the downlink communication signal is configured to increase power of the total received signal compared to the first received signal because of the combining of the second received signal.

Regarding claim 2, instant application discloses wherein the one or more circuits are configured to determine channel coefficients for one or more communication channels associated with communication via the first wired connection and the second wired connection. 
Regarding claim 2, US Patent. 1,105,0459, claim 2 discloses wherein the one or more circuits are configured to determine channel coefficients of one or more of transmission channels of the direct customer line and crosstalk channels between customer line.

Regarding claim 3, instant application discloses wherein the one or more circuits are configured to determine at least one channel coefficient for at least one communication channel associated with concurrent communication of signals via both of the first wired connection and the second wired connection.
Regarding claim 3, US Patent. 1,105,0459, claim 2 discloses wherein the one or more circuits are configured to determine channel coefficients of one or more of transmission channels of the direct customer line and crosstalk channels between customer line

Regarding claim 4, instant application discloses wherein the one or more circuits are configured to configure the downlink communication signal based on one or more of the determined channel coefficients.
Regarding claim 4, US Patent. 1,105,0459, claim 3 discloses wherein the one or more circuits are configured to configure the downlink communication signal based on one or more of the determined channel coefficients.

Regarding claim 5, instant application discloses wherein the one or more circuits are configured to manage the communication of signals based on one or more control criteria, the one or more control criteria comprising one or both of specific time periods and specific frequency bands.
Regarding claim 5, US Patent. 1,105,0459, claim 4 discloses wherein the one or more circuits are configured to manage the communication of signals based on one or more control criteria, the one or more control criteria comprising one or both of specific time periods and specific frequency bands

Regarding claim 6, instant application discloses wherein the one or more circuits are configured to determine, for one or more end-user devices, status information relating to one or more of: turned on, turned off, disconnected, and operating frequency. 
Regarding claim 6, US Patent. 1,105,0459, claim 5 discloses wherein the one or more circuits are configured to determine, for one or more customer devices, status information relating to one or more of: turned on, turned off, disconnected, and operating frequency.

Regarding claim 7, instant application discloses wherein the one or more circuits are configured to select, based on determined status information for at least one end-user device other than the end-user device, the second wired connection used for sending the downlink communication signal.
Regarding claim 7, US Patent. 1,105,0459, claim 6 discloses wherein the one or more circuits are configured to select, based on determined status information for at least one customer device other than the customer device, the at least one other customer line used for sending the downlink communication signal.

Regarding claim 8, instant application discloses wherein the one or more circuits are configured to use vectoring during the communication of signals.
Regarding claim 8, US Patent. 1,105,0459, claim 7 discloses wherein the one or more circuits are configured to use vectoring during the communication of signals.

Regarding claim 9, instant application discloses wherein the one or more circuits are configured to communicate via one or more broadband fiber optics lines.
Regarding claim 9, US Patent. 1,105,0459, claim 8 discloses wherein the one or more circuits are configured to communicate via one or more broadband fiber optics lines.

Regarding claim 10, instant application discloses a method comprising: sending, by a control network device, a downlink communication signal to an end- user device downstream of the control network device within a communication network concurrently via at least a first wired connection and a second wired connection; and managing, by a control network device, the communication of signals, wherein the managing comprises configuring the downlink communication signal to generate a total received signal at the end-user device; wherein: the end-user device is not directly connected to the second wired connection; the total received signal corresponds to combining of a first received signal and a second received signal, wherein: the first received signal corresponds to communication of the downlink communication signal via the first wired connection, and the second received signal corresponds to effects of communication of the downlink communication signal, via the second wired connection, at the end-user device; and power of the total received signal is meets preset criteria relative to power of the first received signal.
Regarding claim 10, US Patent. 1,105,0459, claim 9 discloses a method, comprising: sending from a digital subscriber line access multiplexer, a downlink communication signal to a customer device concurrently via both of a direct customer line connected to the customer device and at least one other customer line connected to another customer device; and managing the communication of signals, wherein the managing comprises configuring the downlink communication signal to generate a total received signal at the customer device, and wherein: the total received signal corresponds to a combining of a first received signal, corresponding to communication of the downlink communication signal via the direct customer line, and a second received signal, corresponding to crosstalk effects, at the customer device, of communication of the downlink communication signal via the at least one other customer line; and the downlink communication signal is configured to increase power of the total received signal compared to the first received signal because of the combining of the second received signal.

Regarding claim 11, instant application discloses further comprising determining channel coefficients for one or more communication channels associated with communication via the first wired connection and the second wired connection.
Regarding claim 11, US Patent. 1,105,0459, claim 10 discloses further comprising determining channel coefficients of one or more of transmission channels of the direct customer line and crosstalk channels between customer lines.
	
Regarding claim 12, instant application discloses further comprising determining at least one channel coefficient for at least one communication channel associated with concurrent communication of signals via both of the first wired connection and the second wired connection. 
Regarding claim 12, US Patent. 1,105,0459, claim 10 discloses further comprising determining channel coefficients of one or more of transmission channels of the direct customer line and crosstalk channels between customer lines.

Regarding claim 13, instant application discloses further comprising determining configuring the downlink communication signal based on one or more of the determined channel coefficients.
Regarding claim 13, US Patent. 1,105,0459, claim 11 discloses further comprising configuring the downlink communication signal based on one or more of the determined channel coefficients.

Regarding claim 14, instant application discloses further comprising managing the communication of signals based on one or more control criteria that comprise one or both of specific time periods and specific frequency bands.
Regarding claim 14, US Patent. 1,105,0459, claim 13 discloses wherein the one or more control criteria comprise one or both of specific time periods and specific frequency bands.

Regarding claim 15, instant application discloses further comprising determining, for one or more end-user devices in the communication network, status information relating to one or more of: turned on, turned off, disconnected, and operating frequency.
Regarding claim 15, US Patent. 1,105,0459, claim 15 discloses wherein the status information comprises information relating to one or more of: turned on, turned off, disconnected, and operating frequency.

Regarding claim 16, instant application discloses further comprising selecting, based on determined status information for at least one end-user device other than the end-user device, the second wired connection used for sending the downlink communication signal.
Regarding claim 16, US Patent. 1,105,0459, claim 16 discloses further comprising selecting, based on determined status information for at least one customer device other than the customer device, the at least one other customer line used for sending the downlink communication signal.

Regarding claim 17, instant application discloses further comprising using vectoring during the communication of signals.
Regarding claim 17, US Patent. 1,105,0459, claim 17 discloses further comprising using vectoring during the communication of signals.

Regarding claim 18, instant application discloses further comprising communicating via one or more broadband fiber optics lines.
Regarding claim 18, US Patent. 1,105,0459, claim 18 discloses further comprising communicating via one or more broadband fiber optics lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463